FILED
                             NOT FOR PUBLICATION                            NOV 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIAM THOMAS COATS,                            No. 10-16925

               Plaintiff - Appellant,            D.C. No. 2:09-cv-01301-MCE-
                                                 GGH
  v.

MICHAEL FOX; et al.,                             MEMORANDUM *

               Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                 Morrison C. England, Jr., District Judge, Presiding

                           Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       William Thomas Coats, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a district court’s dismissal on the basis of res judicata,

Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002), and for an abuse of

discretion a district court’s decision to dismiss a duplicative action, Adams v. Cal.

Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007). We affirm.

      The district court properly dismissed the action as to defendants Swingle,

Nepumuceno and Miranda as barred by the doctrine of res judicata because

identical claims against these defendants were adjudicated and dismissed in

Coats’s prior action. See Stewart, 297 F.3d at 956 (describing elements of res

judicata).

      The district court did not abuse its discretion by dismissing the action as to

defendant Fox because it was duplicative of Coats’s ongoing action against Fox.

See Adams, 487 F.3d at 688 (“Plaintiffs generally have no right to maintain two

separate actions involving the same subject matter at the same time in the same

court and against the same defendant.” (citation and internal quotation marks

omitted)).

      AFFIRMED.




                                           2                                    10-16925